Name: Council Regulation (EEC) No 915/92 of 6 April 1992 amending Regulations (EEC) No 3877/91 and (EEC) No 3878/91 opening and providing for the administration of Community tariff quotas for certain hand made products and certain handwoven fabrics, pile and chenille (1992)
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 11 . 4. 92 Official Journal of the European Communities No L 98/3 COUNCIL REGULATION (EEC) No 915/92 of 6 April 1992 amending Regulations (EEC) No 3877/91 and (EEC) No 3878/91 opening and providing for the administration of Community tariff quotas for certain hand made products and certain handwoven fabrics, pile and chenille (1992) HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 3877/91 and Annex II to Regulation (EEC) No 3878/91 shall be amended as follows : 1 . In the column marked 'country of manufacture' the following terms shall be added : Brasil Brasilien Brasilien Bpa £iXia Brazil BrÃ ©sil Brasile BraziliÃ © Brasil.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulations (EEC) No 3877/91 (') and (EEC) No 3878/91 (2) opened Community tariff quotas for 1992 in respect of certain hand made products from a number of countries ; whereas the quotas are reserved for products accompanied by a certificate recognized by the competent Community authorities conforming to one of the models annexed to the Regulations ; whereas certifi ­ cates must in addition be issued by recognized authorities in the country of manufacture, certifying that the goods in question are hand made ; Whereas the Brazilian authorities have applied to benefit from these tariff measures ; whereas they have sent the Commission of the European Communities the name of the authority empowered to endorse the necessary certifi ­ cates and have indicated their willingness to comply with all obligations under the Regulations ; Whereas it has been established that certain products originating in Brazil have characteristics similar to products from other developing countries covered by Regulations (EEC) No 3877/91 and (EEC) No 3878/91 ; whereas the said Regulations should accordingly be amended to cover products from Brazil as well, 2. In the column marked 'competent authority , the following terms shall be added : Conselho Nacional de AssociaÃ §Ã µes Comerciais  CONASC SCS  Ed. PalÃ ¡cio do Comercio 1 ? andar 70318  BrasÃ ­lia DF. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 April 1992. For the Council The President Joao PINHEIRO (') OJ No L 364, 31 . 12. 1991 , p. 1 . 0 OJ No L 364, 31 . 12. 1991 , p. 37.